Title: From Thomas Jefferson to Wilson Cary Nicholas, 6 August 1807
From: Jefferson, Thomas
To: Nicholas, Wilson Cary


                        
                            Dear Sir
                            
                            Monticello Aug. 6. 07.
                        
                        I did not answer your friendly letter of July 7. because the subject was voluminous, business pressed, & I
                            expected sooner to have seen you here, & to have answered it more satisfactorily in conversation. your opinions were not
                            the less useful in confirming us in our course. we differ not in opinion, except as to the time of calling Congress, which
                            we fixed for the 26th. of October for reasons probably not attended to generally. I have just now heard that mrs Nicholas
                            & family are with you at Carr’s brook. I hope you will not pass us on your return; and that mrs Nicholas will be able
                            to give us some of her time, in the request of which my daughter joins me with earnestness. in this hope I add only my
                            salutations & assurances of constant friendship & respect.
                        
                            Th: Jefferson
                            
                        
                    